Citation Nr: 0329304	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the VCAA was enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments pertain to PTSD claims resulting from personal 
assault; however, the veteran's claim is not based on a 
personal assault.  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 in the VCAA eliminates the 
"well-grounded claim" requirement of 38 U.S.C.A. 
§ 5107 (West 1991) and the 1998 and 1999 criteria for 
evaluating PTSD claims are substantially the same, they are, 
therefore, applicable to the veteran's claim.  38 U.S.C.A. 
§ 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of his service-connection 
claim as VA has complied with the notice and duty to assist 
provisions of the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
Board notes that collectively, in a February 1997 statement 
of the case, a June 2003 supplemental statement of the case 
(SSOC), and various letters to the veteran including ones 
dated in November 1995, January and February 1996, September 
1997, January 2003, and June 2003, VA has advised him of the 
information needed to substantiate his claim.

With regard to VA's duty to assist, the Board finds that 
relevant and available service personnel records, service and 
post-service non-VA and VA medical records, private medical 
statements from the veteran's counselor at the Vet Center, a 
January 2001 response from the United States Armed Services 
Center for Research of Unit Records (USASCRUR), and October 
1996 VA examination reports have been associated with the 
claims file.  The veteran and his representative have been 
given the opportunity to supplement the record.  In a January 
2003 statement, the veteran indicated that he had no more 
evidence to submit.  The Board observes that, in June 2003, 
the veteran failed to report for a VA examination.  No 
argument has been presented that the veteran failed to 
receive notice of this examination.  As the veteran failed to 
report for the VA examination scheduled in conjunction with 
his service connection claim, the Board must adjudicate this 
appeal based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2003).

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the veteran's claim for service connection as VA has 
complied to the extent possible with the notice and duty to 
assist provisions of the VCAA.  Moreover, in light of the 
Board's decision granting the veteran's claim for service 
connection for PTSD, the Board finds that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to in-service 
stressors, in particular during wartime in Vietnam, and 
claims that he has acquired PTSD as a result of such 
exposure.  He also contends that his PSTD could have resulted 
from a medivac helicopter crash in San Antonio, while he was 
being transferred from Ft. Hood to the Ft. Sam Houston Army 
Hospital.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2003); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as a 
psychosis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1998).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

In this case, the record establishes the first two elements 
of the 38 C.F.R. § 3.304(f) analysis: a diagnosis of PTSD and 
an opinion linking such diagnosis to the veteran's reported 
in-service stressors.  In October 1991, VA records show that 
the veteran was first diagnosed with PTSD (VN [Vietnam]).  A 
November 1991 VA social work survey report reflects that the 
veteran was being treated at the mental health clinic for 
PTSD and polysubstance abuse, in remission; that he served in 
Vietnam from 1971 to 1972, where he saw his best friends die 
in an ambush and had his helicopter shot down three times; 
and that, after his return to the United States while being 
evacuated to an army hospital following an auto accident, he 
was injured when the helicopter crashed.  The social worker 
added that the veteran suffered emotional trauma in Vietnam 
combat and in his VA treating physician's opinion had PTSD 
and recommended that the veteran file a service-connection 
claim for PTSD.  In treatment records and two statements 
dated in March 1996 and April 1999, the veteran's 
readjustment counselor at the Vet Center indicated that the 
veteran had been involved in counseling since August 1992; 
that the veteran had experienced severe trauma from multiple 
life-threatening situations in Vietnam that included the 
death of many people, both Army and civilian; that he showed 
recurrent intrusive thoughts and distressing images 
surrounding his service; that he had chronic nightmares, and 
that, as a result, the veteran had emotional numbness, 
hypervigilance and anger that caused problem at home and 
work.  The counselor indicated that the veteran had had more 
than twenty-six jobs since his release from service and added 
that the veteran's symptoms appeared to satisfy the criteria 
for PTSD.  A VA social worker, in an October 1996 VA systemic 
conditions examination report, indicated that the veteran had 
a history of acting out and using drugs and that he appeared 
to have experienced some traumatic events in Vietnam, such as 
the shellings, killing of a prostitute out of anger, and 
watching four of his buddies being killed, all of which were 
related to his current diagnosis of PTSD.  During a 
contemporaneous VA PTSD examination, the veteran was both 
anxious and detached at times.  For example, he reported 
slitting the throat of a Vietnamese prostitute with little 
emotion but later became tearful remembering his friends 
dying in a bunker during an enemy attack.  The VA examiner 
concluded that the veteran clearly suffered from PTSD, which 
might be complicated by his history of head trauma.  A 
November 1992 computed tomography of the brain was 
unremarkable except for a ventricular shunt.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen, 10 Vet. App. at 
142.  The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that he served in Vietnam from July 1971 to March 1972.  
During that time period his military occupation (MOS) was 
listed as crew chief, airplane repairman, recon specialist, 
and supply specialist and show that he participated in 
Unnamed Campaign #15.  The veteran received the National 
Defense Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  He received no combat citations and was not 
a POW.  His service medical records reveal no combat wounds.  

The veteran claims that in June 1971 mortars hit the Cong Ba 
Thin airfield and several servicemen were wounded; that while 
an airplane repairman at Da Lat from July to October 1971 and 
that following an enemy attack he started digging for 
survivors and that his friend was the first dead man taken 
out of the bunker wreckage; that, in September 1971, he flew 
reconnaissance missions to mark targets for air strikes and 
often drew gunfire from below; that while stationed at Pleiku 
he was under mortar attack many times and that during one, in 
January 1972, he was thrown from his jeep when it overturned 
and he was taken to a bunker for treatment; and that, in May 
1973, as a medivac patient from Ft. Hood, his helicopter 
crashed while attempting to land in dense fog, and he was 
trapped inside for hours.  Thus, the evidence of record does 
not necessarily establish that the appellant was engaged in 
combat in connection with his MOS.  The preponderance of the 
evidence is against the determination of combat status.  
Therefore, the veteran's statements alone do not constitute 
conclusive evidence of the occurrence of in-service stressor.  
See Cohen, 10 Vet. App. at 145.  The Board therefore finds 
that, based on all the evidence, the appellant did not engage 
in combat during his tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
allegation that the veteran stated that he generally had been 
exposed to mortar and enemy attacks while in Vietnam has been 
confirmed by the USASCRUR.  Information received from the 
USASCRUR documents enemy activity at Camp Holloway, Pleiku, 
the main base area location of Troop D., 7th Squadron, 17th 
Calvary during the veteran's assignment to that unit from 
December 13, 1971 to January 20, 1972.  In particular, enemy 
forces tried to enter the camp and were repelled in December 
1971.  In a June 2003 SSOC, the RO conceded the veteran's 
exposure to an in-service stressor due to his service in 
Vietnam.  Moreover, service medical records show treatment 
for sleeplessness and bad nerves, in January 1972, while in 
Vietnam.  A July 1973 Medical Board Proceeding report 
corroborates that when he was in transit from Ft. Hood to Ft. 
Sam Houston Army Hospital, his helicopter crashed, although 
the medical records indicate that the veteran suffered no 
additional injuries as a result.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At a minimum, the evidence 
discussed above suggests the veteran was assigned to a unit 
targeted by enemy attacks even if only for a short period of 
time and he was in a helicopter that crashed in May 1973 in 
San Antonio following injuries sustained in a motor vehicle 
accident.  The corroboration of every detail is not required.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997)).  The service department 
reports do not specifically state that the veteran was 
present during the enemy attacks, but the records indicate 
plausibility.  Pentecost, 16 Vet. App. at 128.  On this 
issue, the Board finds the evidence in relative equipoise, 
and resolves reasonable doubt in favor the veteran.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  As 
the aforementioned corroborated non-combat stressors form, in 
part, the basis of the veteran's current PTSD diagnosis, the 
Board concludes that the veteran suffers PTSD incurred in 
service.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



